                Case 1:15-cv-03783-VEC Document 133 Filed 08/16/21 Page
                                                                    USDC1 ofSDNY
                                                                             1


                                       MEMO ENDORSED
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 8/16/2021




                                           THE CITY OF NEW YORK
       GEORGIA M. PESTANA                 LAW DEPARTMENT                                 CAROLYN E. KRUK
       Corporation Counsel                    100 CHURCH STREET                           Cell: (646) 939-7631
                                              NEW YORK, NY 10007                           ckruk@law.nyc.gov



                                                                   August 16, 2021
       By ECF

       Hon. Valerie Caproni
       United States District Judge
       Southern District of New York
       New York, New York

                      Re:    Butler et al., v. City of New York et ano., 15-CV-3783


       Dear Judge Caproni:

               I am one of the Assistant Corporation Counsels assigned to represent Defendants in the
       above action. I write to respectfully request a two-hour extension of the parties time to submit a
       joint letter and of Defendants’ time to submit DHS’s plan for moving the remaining shelter
       clients from density shelters, from noon today until 2 p.m. this afternoon. Plaintiffs’ counsel
       consents to this request.

                                                                   Very truly yours,

                                                                   s/
Application GRANTED.                                               Carolyn Kruk
                                                                   Assistant Corporation Counsel
SO ORDERED.



                    Date: August 16, 2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
